MEMORANDUM **
Hugo Gomez-Dominguez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ adoption and affirmance of an immigration judge’s denial of his application for cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss the petition for review.
We lack jurisdiction to review the agency’s discretionary hardship determination as well as petitioner’s non-colorable claim that the agency deprived him of due process by failing to consider adequately the hardship his son would face if he is deported. Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.